DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 12-16, filed 1/24/2022, with respect to claims 1-8,11-13 and 15-23 have been fully considered and are persuasive.  The rejections of 1-8,11-13 and 15-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-8,11-13 and 15-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-8,11-13 and 15-23 are allowable over the prior art because the Examiner found that none of the cited prior art disclosed the external controller and the external driveline assembly are adapted to detect whether the external driveline assembly is connected to the distal driveline assembly and display an indication on the external controller display indicative of whether the external driveline assembly is connected to the distal driveline assembly in combination with the rest of the claimed elements.
Examiner found close prior art was Milbocker (US 2011/0196189 A1) which discloses a cardiac assist device that verify the mains power is on (eg. Para. 426), but does not disclose determining a driveline assembly is connected and outputting an indication on a display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792